944 F.2d 905
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Samuel B. KYLE, Petitioner-Appellant,v.Bill R. STORY, Warden, Respondent-Appellee.
No. 91-5969.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This matter has been referred to a panel of the court.   A review of the documents before the court indicates that the magistrate judge entered a report and recommendation recommending that the case be dismissed as moot.   Appellant appealed.


2
An order of a magistrate judge is not appealable unless the magistrate judge is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. § 636(c)(a).   Tripati v. Rison, 847 F.2d 548, 548-49 (9th Cir.1988) (per curiam);   McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);   Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).   The magistrate judge was not given plenary jurisdiction in this case.


3
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.